Citation Nr: 1748388	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  09-03 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for left-shoulder disability.


REPRESENTATION

The Veteran represented by:  George T. Sink, Sr., Attorney


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel







INTRODUCTION

The Veteran had active service duty in the Army from September 1971 to September 1974.  He was a Member of the National Guard from September 1974 to March 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager Documents (LCMD) (formerly Virtual VA) electronic claims files.  


FINDING OF FACT

The record contains no competent medical or lay evidence showing that the Veteran's current left shoulder disability is caused by, made worse by or related to military service; there is no clinical evidence establishing a continuity of symptomatology; and arthritis associated with the left shoulder disability was not shown within one year after separation from service.


CONCLUSION OF LAW

A left shoulder disability was not incurred or aggravated in service and arthritis is not presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (a) (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  

Service Connection 

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163   (1995). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. §3.303 (d).

Service connection for certain chronic diseases, including arthritis, may also be established based on a legal presumption, by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For chronic diseases listed at 38 C.F.R. § 3.309 (a), service connection may also be established by chronicity and continuity of symptomatology.  38 C.F.R. § 3.303 (b).  
Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence alone of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)) ("[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology").

Lay Evidence 
 
Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's Assertions

The Veteran contends that his current left-shoulder disability was incurred or caused by the in-service event of a fall against a steel barrel, while engaged in unloading duties.  The Veteran, through his attorney, further contends that the medical opinion in the June 2017 VA examination was inadequate because the VA examiner failed to consider direct service connection evidence in the form of the Veteran's June 2016 Statement in Support of the Claim, in which the Veteran recounts the in-service event, the subsequent development and treatment of his disability, his chronic pain, and his limited function due to the injury and pain.  Based on the evidence, the Veteran seeks a grant of service connection or at the least, based on the foregoing, a new VA examination. 


The Veteran's Left Shoulder

The Veteran's service treatment records (STRs) contain March 1972 in-service treatment notes indicating that the Veteran presented with complaints of being unable to sleep due to pain caused by falling and hitting his left shoulder while handling barrels.  The examiner noted that there was tenderness over the AC (acromioclavicular) joint; there was no deformity; the Veteran retained a full range of motion; x-rays revealed no fracture of separation.  The examiner stated his impression as a bruised left shoulder; he prescribed a sling and a medication; and no notation was made for further follow-up.  No other references to this injury appear in the available STRs.

In the Veteran's August 1974 examination for separation from active duty service, the box under "NORMAL" was checked for upper extremities; the Veteran's statement that he is in good health is recorded on the examination form; and under "Summary of Defects and Diagnoses," the examiner entered "NONE." 

STRs after the Veteran's years of active duty service include Reserve examinations in January 1976, January 1980, November 1983, July 1987, October 1991, February 1995, and August 1996 in which the Veteran checked "NO" in boxes for "Painful or 'trick' shoulder or elbow," "Inability to perform certain motions" and "Inability to assume certain positions" and checked "NORMAL" on the line for upper extremities.  The July 1987 and October 1991 examiners further noted "No current medical problems" and "Denies ongoing medical problems," respectively.  All examinations revealed normal findings involving the upper extremities.

The record indicates that the Veteran first presented after service with complaints of shoulder pain in March 2006.  In October 2007, he reported that he had had pain for the previous six months and had been taking Tylenol for relief.  X-rays indicated arthritis.  He was assessed with tendonitis, although it was noted that he was comfortable with his current pain level.  In November 2007, the Veteran reported that his left-shoulder pain had been present since his in-service injury.  He reported the pain at level 9, although he also reported that his work did not "bother" his shoulder.  It was also noted that his disability affected reaching above shoulder level.  Active range of motion tests indicated flexion at 75 degrees; abduction at 60, approximately one half of the right shoulder.  Internal and external rotations were recorded at 75 percent of the right shoulder's range.  A drop-arm test was negative for a rotator cuff tear.  X-rays revealed mild osteoarthritis.

November 2007 x-rays at Columbia VA revealed mild osteo-degenerative changes scattered in the shoulder joint; no acute traumatic abnormalities or focal destructive lesions; and soft tissues appeared intact.  Diagnosed with left-shoulder tendonitis, the Veteran's occupational therapy between December 2007 and March 2008 produced improved passive range of motion results.  

Between June 2010 and June 2011, the Veteran reported increasing pain in his left shoulder.  In July 2011, the Veteran underwent an orthopedic consultation, in which increased problems with overhead activities and weakness were noted.  However, he was able to exhibit good subscapular lift-off and a near full range of motion, but with painful extremes.  X-rays indicated bilateral acromioclavicular degenerative joint disease.   

A February 2013 MRI revealed mild increase in the degree of degenerative joint disease at the acromioclavicular and glenohumeral joints since a December 2008 MRI.  A July 2013 VA occupational therapy functional capacity evaluation, involving general physical maneuvers, indicated the Veteran's reduced lifting capacity and pain upon attempts to lift overhead beyond shoulder level.  However, shoulder flexion was now up to 110 degrees.

In December 2014, the Veteran underwent a VA examination for left shoulder pain, in which the VA examiner diagnosed him with left acromioclavicular joint osteoarthritis and left tenosynovitis.  He opined that the Veteran's left-shoulder disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The December 2014 VA examiner explained that, following his review of the claim file, CPRS and imaging studies, as well as examination of the Veteran, the Veteran's left shoulder conditions are not likely to have been caused by or aggravated beyond natural progression due to service, because the records show that the strain during service is highly likely to resolve without intervention and is very unlikely to result in any long term sequelae (later resulting chronic conditions) some 30 years later.  He added that this is consistent with the medical literature.

In the June 2017 VA examination for left-shoulder injury, the Veteran was diagnosed variously with left rotator cuff tendonitis, glenohumeral joint osteoarthritis and acromioclavicular joint osteoarthritis.  The VA examiner opined that the Veteran's left-shoulder disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.

As stated earlier in this decision, it has been contended that the June 2017 VA examiner did not consider his June 2016 Statement in Support of the Claim in rendering his opinion.  However, the June 2017 VA examiner noted under "Evidence Review" on the Disability Benefits Questionnaire (DBQ) that he had reviewed the "VA e-folder (VBMS and Virtual VA) and CPRS."  The Veteran's June 2016 statement pre-dates the DBQ by approximately a year and had been associated with the electronic claim file at that time.  Therefore, according to the June VA examiner, he had reviewed it.  Furthermore, under "Medical History" in the DBQ, the June 2017 VA examiner sets forth the details of the in-service fall as it is told in the Veteran's statement; the June 2017 VA examiner addresses the Veteran's limited overhead movement; and not only states that the Veteran uses pain medications, but identifies them, the names of which are either taken from his review elsewhere in the file or were given to him be the Veteran.  Whether this information was learned from the Veteran's June 2016 statement or told directly to the June 2017 VA examiner by the Veteran, it is clear that the June 2017 VA examiner reviewed and/or considered the contents of the statement.  

Additionally, although both VA examinations stated that imaging studies of the left shoulder had documented degenerative or traumatic arthritis, as indicated above, the record provides nothing to show that it manifested within one year from the date of separation from service.  38 U.S.C.A. § 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

Nor does the record support findings of continuity of symptomatology.  As stated above, although the Veteran's STRs show that he was treated in March 1972 for his left-shoulder injury, subsequent to his active duty years in service his STRs do not reflect ongoing treatment; the injury is not mentioned again in that period.  In the years following the Veteran's conclusion of all his service, the record does not reveal complaints or treatment until March 2006; whether or not a shared symptomatology, the Board cannot plausibly characterize it as continuous.   

Furthermore, the record does not provide medical evidence of a connection of the Veteran's current disability to his service accident and the Veteran's lay evidence is not specific enough for the VA examiners to establish any sort of nexus sufficient to establish continuity of symptomatology.  As in the VA examiners' review of the file, the Board has carefully considered the Veteran's June 2016 lay statement/affidavit, as well as his other statements of July 2016, December 2008, May 2008, and August 2007.  In addition, the Board has carefully reviewed the Veteran's reports during examinations, as they appear throughout the record.  As stated earlier in this decision, lay people are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Veteran is competent to provide statements of symptoms which are observable to his senses and there is no reason to doubt his credibility.  However, the Board must emphasize that he is not competent to diagnose or interpret accurately findings as to the origin or relation to service of his disability, as this requires highly specialized knowledge and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Conclusion 

The Board must look to medical findings when there are contradictory findings or statements inconsistent with the record.  Moreover, the Board cannot render its own independent medical judgments; it does not have the expertise.  Therefore, in the absence of an explicit indication in the contemporaneous evidence of service connection, it must rely on clinical findings and opinions.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).   There are no findings and opinions in the record contrary to those of the June 2017 and December 2014 VA examiners, discussed at length above.  

The foregoing two VA examinations, in conjunction, provide the necessary findings and medical opinions, from which the Board concludes that an injury to the Veteran's left shoulder, although incurred in service while engaged in active duty tasks, is of a type which will heal and resolve itself and, according to clinical findings and medical literature, does not result in long-range, long-term manifestations of a chronic condition and complication traceable back to the Veteran's fall; and, if considered caused or aggravated by the Veteran's lumbar spine disability, it is less likely to be a contributing factor to his left-shoulder disability.  The June 2017 and December 2104 VA examiners explained the reasons for their conclusions, based on accurate characterizations of the evidence of record, detailed clinical findings and MRI imaging results.  Their findings and opinions are assigned substantial probative weight.

The Board has considered the benefit-of-the-doubt doctrine; however, the Board does not perceive an approximate balance of positive and negative evidence.  The preponderance of the evidence is against the claim, the doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.


ORDER

Entitlement to service connection for left-shoulder injury is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


